DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2022 has been entered.

Claim Objections
Claim 10 is objected to because of the following informality:  the word “region” is missing in line 8 after recitation of “non-processing”.  Appropriate correction is required.

Response to Amendment
This non-final Office Action is in response to the Amendment filed November 30, 2022 accompanying the RCE which was in response to the final Office Action of September 1, 2022.
Claims 1, 4 and 5 were not amended.  Claims 8-11 were added.

Response to Arguments
Applicant’s arguments, see the Remarks section starting on page 6 of the Amendment filed November 30, 2022, with respect to the rejection of Claims 1, 4 and 5 under have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant submitted 37 CFR 1.132 declarations which stated the English machine translation of Japanese Patent Publication Nos. JP 2011-17063 and JP 2011-111657 were not properly understood by Examiner and that the heating referred to in those references were heating treating steps performed separately from the drawing process taught by the references such that those references may not be properly characterized as teaching warm-drawing.  Examiner found these arguments persuasive such that the rejection in the previous Office Action is withdrawn.
However, upon further consideration, a new ground of rejection is made in view of French Patent Publication No. FR 2 692 504 A1 by Moinier, which was found during an updated search necessitated by the persuasive arguments submitted in conjunction with the RCE as explained above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over French Patent Publication No. FR 2 692 504 A1 by Moinier (hereinafter MOINIER) in view of U.S. Patent No. 2,324,205 to Gladfelter et al., hereinafter GLADFELTER.  Citation to MOINIER is being made to the European Patent Office Espacenet English machine translation accompanying this action.
Regarding Claim 1, MOINIER teaches a manufacturing method for a metal component (Figs. 1 and 3-5, lines 131-178) the manufacturing method comprising:
locally induction-heating a metal plate by a heating coil (electrical resistor heating elements 141 and 161 of punches 14 and 16 are configured to be position close to sheet metal blank 1 as shown in Fig. 1 such that inductive heating takes place; line 131-138); and
stamping the metal plate by using a die (11 in Fig. 1; line 136) and a punch assembly (14 in Fig. 1; line 139) configured to press the metal plate against the die (punch 14 presses blank 1 against die 11 as shown in the progression from Fig. 4 to Fig. 5), after the induction-heating the metal plate, wherein:
in the step of induction-heating the metal plate, at least a part of an area where an amount of deformation is relatively large (the part of blank 1 annotated “Part L” in Fig. 1 of MOINIER reproduced below) in a processing region (2 in Fig. 1; line 92) of the metal plate to be stamped in the step of stamping the metal plate is arranged to face the heating coil in an axial direction of the heating coil (Part L is arranged in the vertical axis direction to face the outer coil of heating element 141, see “Outer Coil” annotation in the figure below), and is heated to a higher temperature than an area where the amount of deformation is relatively small in the processing region (The amount of deformation at the center part of working part 142 is relatively small in comparison to that of the deformation at the outer portions of working part 142 that make up part of the punch’s shoulder.  Part L is heated to a higher temperature than the portion of blank 1 which comes into contact with spacers 145 (see “Part S” annotation below) in that this portion of the blank is more distant from heating element 141 than Part L which is axially aligned with the Outer Coil.),
in the step of stamping the metal plate, the metal plate is warm drawn using the die and the punch assembly (blank 1 is warm drawn by punch 14 pressing the blank against die 11 as shown in the progression from Fig. 4 to Fig. 5),
the processing region is included in the blank (zone 2 is included in the drawn portion of blank 1 as can be appreciated from the progression from Fig. 3 to Fig. 5) and a non-processing region on the outer side of the processing region is not punched when the metal plate is punched to form the blank (the portions of sheet blank 1 held between die 11 and blank holder 12 in Figs. 4 and 5 on the outer side of zone 2),
in the step of induction-heating the metal plate, at least a part (Part L as annotated below) of an outer area located outside a contact area (see “Contact Area” annotation in the figure below) is heated to a higher temperature than the contact area, the contact area being an area coming into contact with a shoulder of the punch assembly (the Contact Area of blank 1 includes Part S which is heated to a lower temperature than Part L) in the processing region of the metal plate to be stamped in the step of stamping the metal plate,
in the step of induction-heating the metal plate, the metal plate is induction-heated such that the temperature of at least a part of the outer area of the metal plate becomes gradually higher from a side close to the contact area toward a side distant from the contact area (the temperature of blank 1 will gradually increase from Part S of blank 1 to Part L of blank 1 due to gradually increasing proximity to the Outer Coil of heating element 141),
in the step of induction-heating the metal plate, only at least a part of the outer area in the processing region is arranged to face, in the axial direction, the heating coil (Part S of blank 1 is not axially arranged to face heating element 141),
the non-processing region is a region that is not drawn in the step of stamping the metal plate (the portions of blank 1 held between die 11 and blank holder 12 as shown in Fig. 5), and
a boundary between the processing region and the non-processing region (see “Boundary” annotation in Fig. 1 below) is arranged at a position closer to the heating coil than an inner area, the inner area being located inside the outer area and having the contact area.

    PNG
    media_image1.png
    513
    613
    media_image1.png
    Greyscale

MOINIER does not teach punching the metal plate using the die and punch assembly to form a blank and then warm drawing the blank as Claim 1 requires.
GLADFELTER teaches a cupping press (Title) for a metal component (metal strip M in Figs. 1-6; page 2, col. 1, line 54), the manufacturing apparatus comprising:
a stamping portion including a die (19 in Figs. 1-5; page 1, col. 1, line 55) and a punch assembly (draw ring 46 and head 58 in Figs. 1-5 make up a punch assembly; page 2, col. 1, lines 41-75) configured to press the metal plate against the die (Figs. 4 and 5 show strip M is pressed against die 19 by the punch assembly), the die and the punch assembly being provided to punch the metal plate (Fig. 4 shows draw ring 46 and head 58 move downwardly together and draw ring 46 punches strip M to form a blank) to form a blank and then to draw the blank (Fig. 5 shows head 58 travels further downwardly within die 19 to draw the blank into a cup shape),
the die and the punch assembly being provided such that the metal plate has a processing region that is included in the blank and a non-processing region on the outer side of the processing region that is not punched during when the metal plate is punched to form the blank (Figs. 5 and 6 show the portions of strip M outside of draw ring 46 are not punched).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the teachings of GLADFELTER, which teaches a manufacturing method for a metal component that punches a blank from a metal strip and then draws the blank, with the warm-forming method of MOINIER to yield the predictable result of a warm-forming method that punches a metal component and then warm-draws it with the same punch.  In essence, the punching draw ring of GLADFELTER would be added around punches 14 and 16 of MOINIER in the same configuration as taught by GLADFELTER to accomplish the punching and drawing processes.
Regarding Claim 4, the prior art reference combination of MOINIER in view of GLADFELTER renders the method of Claim 1 unpatentable as explained above.  And MOINIER teaches its method may be used to warm-form steel sheet blanks at lines 13-14.
Regarding Claim 5, MOINIER teaches a manufacturing apparatus for a metal component (Fig. 2; lines 73-88 and 107-111), the manufacturing apparatus comprising:
a preheating portion (the portions of die 11, blank holder 12, punch 14 and counter punch 16 which hold heating elements 111, 121, 141 and 161, respectively; line 107-119) configured to locally induction-heat (heating elements 141 and 161 of punches 14 and 16 are configured to be position close to sheet metal blank 1 as shown in Fig. 2 such that inductive heating takes place) a metal plate (1 in Fig. 1; line 73); and
the preheating portion including a heating coil (electrical resistor heating elements 111, 121, 141 and 161 in Fig. 2; line 112),
the stamping portion including a die (11 in Fig. 2) and a punch assembly (14 in Fig. 2) configured to press the metal plate against the die (punch 14 presses blank 1 against die 11 as shown in the progression from Fig. 4 to Fig. 5), the die and the punch assembly being provided to warm draw the blank (line 73),
the die and the punch assembly being provided such that the metal plate has a processing region (zone 2 in Fig. 2; lines 87-88) that is included in the blank (zone 2 is included in the drawn sheet as can be appreciated from the progression from Fig. 3 to Fig. 5) and a non-processing region on the outer side of the processing region that is not punched during when the metal plate is punched to form the blank (the portions of sheet blank 1 held between die 11 and blank holder 12 in Figs. 4 and 5 on the outer side of zone 2),
the heating coil being arranged such that an axial direction of the heating coil is along a movement direction of the punch assembly (heating elements 141 and 161 are aligned with punches 14 and 16 along their vertical axes) and the heating coil faces, in the axial direction, an area of the processing region where an amount of deformation is relatively large in the processing region of the metal plate to be stamped by the stamping portion (heating elements 141 and 161 face in the vertical axial direction zone 2 of sheet 1 which is warm drawn),
the heating coil being configured such that at least a part of the area where the amount of deformation is relatively large in the processing region of the metal plate is heated to a higher temperature than an area where the amount of deformation is relatively small in the processing region (lines 164-169 teach the heating elements are used to heat zone 2 portion of blank 1 to between 250°C and 400°C, whereas the peripheral portion of blank 1 held by blank holder 12 is heated between 0°C and 150°C),
the heating coil being arranged not to face a contact area in the axial direction, but to face, in the axial direction, at least a part of an outer area located outside the contact area (heating elements 111 and 121 in Fig. 2), the contact area being an area coming into contact with a shoulder of the punch assembly in the processing region (the shoulders of punches 14 and 16 contact blank 1 in zone 2 as shown in Figs. 4 and 5),
the heating coil being arranged to face, in the axial direction, only at least a part of the outer area in the processing region (heating elements 111 and 121 in Fig. 2 are arranged to face the portions of blank 1 on the outer side of zone 2),
the heating coil having a first coil (141 or 161 in Fig. 2), and a second coil (111 or 121 in Fig. 2) connected to the first coil (element 111 or 121 is connected to element 111 or 121 through a controller which uses thermocouples integrated into the heating elements to control the temperature of blank 1 as taught in lines 126 and 127) and arranged at a position closer to the metal plate than the first coil in the axial direction (Fig. 2 shows elements 111 or 121 are arranged closer to blank 1 than elements 141 or 161),
an inner diameter of the first coil is shorter than an inner diameter of the second coil (the inner diameter of the outer coil of element 141 or 161 is shorter than the inner diameter of the inner coil of element 111 or 121 in Fig. 2),
when viewed from the axial direction, the first coil being arranged inside the second coil (when viewed from the vertical axial direction shown in Fig. 2, element 141 or 161 is inside element 111 or 121),
the heating coil being arranged at a position closer to a boundary between the processing region and the non-processing region than an inner area, the inner area being located inside the outer area and having the contact area (Fig. 2 shows the outer coil of element 111 or 121 is closer to a boundary between the processing region and the non-processing than they are to the area where punches 14 and 16 contact blank 1).
MOINIER does not teach a stamping portion configured to stamp the metal plate which punches the metal plate to form a blank that is then warm drawn as Claim 5 requires.
GLADFELTER teaches a cupping press (Title) for a metal component (metal strip M in Figs. 1-6; page 2, col. 1, line 54), the manufacturing apparatus comprising:
a stamping portion including a die (19 in Figs. 1-5; page 1, col. 1, line 55) and a punch assembly (draw ring 46 and head 58 in Figs. 1-5 make up a punch assembly; page 2, col. 1, lines 41-75) configured to press the metal plate against the die (Figs. 4 and 5 show strip M is pressed against die 19 by the punch assembly), the die and the punch assembly being provided to punch the metal plate (Fig. 4 shows draw ring 46 and head 58 move downwardly together and draw ring 46 punches strip M to form a blank) to form a blank and then to draw the blank (Fig. 5 shows head 58 travels further downwardly within die 19 to draw the blank into a cup shape),
the die and the punch assembly being provided such that the metal plate has a processing region that is included in the blank and a non-processing region on the outer side of the processing region that is not punched during when the metal plate is punched to form the blank (Figs. 5 and 6 show the portions of strip M outside of draw ring 46 are not punched).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the teachings of GLADFELTER, which teaches a press for a metal component that punches a blank from a metal strip and then draws the blank, with the warm-forming die set of MOINIER to yield the predictable result of a warm-forming die set that punches a metal component and then warm-draws it with the same punch.  In essence, the punching draw ring of GLADFELTER would be added around punches 14 and 16 of MOINIER in the same configuration as taught by GLADFELTER to accomplish the punching and drawing processes.
Regarding Claim 8, the prior art reference combination of MOINIER in view of GLADFELTER renders the method of Claim 1 unpatentable as explained above.  The drawing of blank 1 is carried out without interruption after the step of induction-heating of blank 1 in that heating elements 141 and 161 perform induction heating on blank 1 continuously until punches 14 and 16 contact blank 1 to start the warm-drawing process.  Once punches 14 and 16 contact blank 1, the type of heating would more properly be considered conduction-heating, as lines 23-25 mentions.
Regarding Claim 9, the prior art reference combination of MOINIER in view of GLADFELTER renders the method of Claim 1 unpatentable as explained above.  The explanation of the rejection of Claim 1 above is written by referring to the first embodiment of MOINIER shown in Fig. 1 so as to lend certainty to the location of portions of blank 1 in reference to the relevant heating element.  However, the explanation of the rejection of Claim 1 is equally as valid as if it were written with reference to the second embodiment of MOINIER shown in Fig. 2, there being no difference between the two embodiments as far as the rejection of Claim 1 is concerned.  The rejections of Claim 5 above and Claim 10 below support this assertion.  With this being stated, when the method of Claim 1 is carried out using the second embodiment of MOINIER’s device as shown in Fig. 2, heating elements 111 and 121 heat portions of the blank within the range of 0°C and 150°C, the upper bound of which is the same as is claimed and the lower bound of which is lower than the lower bound specified by Claim 9 because the range taught at lines 164-169 accounts for both embodiments of the taught device where there is no heating element in die 11 and blank holder 12 in the first embodiment.
Regarding Claim 10, MOINIER teaches a manufacturing method for a metal component (Figs. 2-5), the manufacturing method comprising:
(a) locally induction-heating a metal plate using an induction heating coil (electrical resistor heating elements 141 and 161 of punches 14 and 16 are configured to be position close to sheet metal blank 1 as shown in Fig. 1 such that inductive heating takes place), the metal plate having a processing region (2 in Fig. 2) and a non-processing region outside the processing region (the portion of blank 1 not drawn), wherein the processing region comprises an inner area (the center part of working part 142 in Fig. 2) and an outer area outside the inner area (the outer portions of working part 142 which make up part of the punches’ shoulder), and wherein the inner area comprises a contact area (see Contact Area in Fig. 1 of MOINIER reproduced above);
(b) after step (a), using a die (11 in Fig. 2) and punch assembly (14 in Fig. 2) to punch the metal plate along a boundary defined between the processing region and the non-processing to form a blank that includes the processing region; and
(c) after step (b), using the die and punch assembly to warm draw the blank (blank 1 is warm drawn by punch 14 pushing the blank against die 11 as shown in Figs. 4 and 5), wherein steps (b) and (c) are performed without interruption after step (a) (heating elements 141 and 161 perform induction heating on blank 1 continuously until punches 14 and 16 contact blank 1 to start the warm-drawing process); wherein, during step (a):
the inner area of the processing region does not face the induction heating coil (the portions of blank 1 axially aligned with spacers 145 of punch 14 do not face heating element 141 in Fig. 2),
a distance between the heating coil and the boundary between the processing region and the non-processing region is less than a distance between the heating coil and the inner area of the processing region (as shown in the annotation of Fig. 1 of MONIER above, the Boundary is closer to the Outer Coil than the Outer Coil is to the center of working part 142),
the outer area of the processing region faces the induction heating coil and is heated to a higher temperature than the inner area of the processing region (Part L of blank 1 as annotated in Fig. 1 of MOINIER above faces the Outer Coil of heating element 141 such that it is heated to a higher temperature than Part S due to Part S not being axially aligned with heating element 141), and
at least a portion of the outer area of the processing region is heated to have a temperature that increases in a direction away from the inner area of the processing region (heating increases from Part S to Part L of blank 1 as the proximity of blank 1 approaches the Outer Coil of heating element 141); and
wherein, during step (c):
a shoulder of the punch assembly is in contact with the contact area of the processing region (the shoulder of punch 14 is in contact with blank 1 as shown in Figs. 3-5 in the contact area as annotated in Fig. 1 of MOINIER reproduced above), and
the outer area of the processing region is deformed by a greater amount than the inner area of the processing region (the inner area is the portion of blank 1 which is contacted by the center part of working part 142 such that is receives relatively small deformation in comparison to the outer area which is the portion of blank 1 that is contacted by the shoulder of punch 14 which receives relatively larger deformation).
MOINIER does not teach punching the metal plate along the boundary such that the non-processing region is not included.
GLADFELTER teaches a cupping press (Title) for a metal component (metal strip M in Figs. 1-6; page 2, col. 1, line 54), the manufacturing apparatus comprising:
a stamping portion including a die (19 in Figs. 1-5; page 1, col. 1, line 55) and a punch assembly (draw ring 46 and head 58 in Figs. 1-5 make up a punch assembly; page 2, col. 1, lines 41-75) configured to press the metal plate against the die (Figs. 4 and 5 show strip M is pressed against die 19 by the punch assembly), the die and the punch assembly being provided to punch the metal plate (Fig. 4 shows draw ring 46 and head 58 move downwardly together and draw ring 46 punches strip M to form a blank) to form a blank and then to draw the blank (Fig. 5 shows head 58 travels further downwardly within die 19 to draw the blank into a cup shape),
the die and the punch assembly being provided such that the metal plate has a processing region that is included in the blank and a non-processing region on the outer side of the processing region that is not punched during when the metal plate is punched to form the blank (Figs. 5 and 6 show the portions of strip M outside of draw ring 46 are not punched).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the teachings of GLADFELTER, which teaches a manufacturing method for a metal component that punches a processed blank from a non-processed metal strip and then draws the blank, with the warm-forming method of MOINIER to yield the predictable result of a warm-forming method that punches a metal component that doesn’t include a non-processed region and then warm-draws it with the same punch.  In essence, the punching draw ring of GLADFELTER would be added around punches 14 and 16 of MOINIER in the same configuration as taught by GLADFELTER to accomplish the punching and drawing processes.
Regarding Claim 11, the prior art reference combination of MOINIER in view of GLADFELTER renders the method of Claim 10 unpatentable as explained above.  The second embodiment shown in Fig. 2 of MOINIER teaches using heating elements 111 and 121 in die 11 and blank holder 12 which heats the portion of blank 1 held between them within a range of 0°C and 150°C, the upper bound of which is the same as is claimed and the lower bound of which is lower than the lower bound specified by Claim 11 because the range taught at lines 164-169 accounts for both embodiments of the taught device where there is no heating element in die 11 and blank holder 12 in the first embodiment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY M. SELF can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725